Title: From George Washington to Brühl, 3 January 1784
From: Washington, George
To: Brühl, Aloys Friedrich, Graf von



Sir,
Mount Vernon 3d Jany 1784

In forwarding the Letter of the Count de Solms you have done a most acceptable office by bringing me acquainted with so venerable & dignified a character; You have also given me an occasion of experiencing your great politeness, & of expressing my obligations for it.
I must now take the liberty of committing to your charge a Letter directed to the Count; it is the harbinger of the Portrait which is intended to be presented to him, in conformity to his request & your permission, & which will be likewise addressed to your care by my friend the Honorable Robt Morris of Philadelphia. I have the honor to be &ca

G: Washington

